UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION
ROBERT W. JOHNSON,
Plaintiff,
Civil Action 2:19-cv-4952
v. Judge Edmund A. Sargus, Jr.
Magistrate Judge Chelsey M. Vascura
VICTORIA FIRE AND
CASUALTY COMPANY, et al,
Defendants.
OPINION AND ORDER
This matter is before the Court for consideration of Plaintiff Robert W. Johnson’s
(“Plaintiff”) Objection (ECF No. 11) to the Magistrate Judge’s Report and Recommendation (ECF
No. 10). For the reasons that follow, the Court ADOPTS the Report and Recommendation (ECF
No. 10) and DISMISSES Plaintiff's Objection (ECF No. 11).
I.
Plaintiff, proceeding pro se, recently filed the following four cases in this Court:
1) Johnson v. Nationwide Insurance, No. 2:19-cv-110 (S.D. Ohio Mar. 26, 2019);
2) Johnson v. Coe, No. 2:19-cv-2428 (S.D. Ohio June 10, 2019);
3) Johnson v. Smith, No. 2:19-cv-2490 (S.D. Ohio June 14, 2019); and
4) Johnson v. Abel, No. 2:19-cv-2865 (S.D. Ohio June 27, 2019).
All of Plaintiff's claims in these four cases arose out of a January 2017 car accident, in which
Plaintiff alleged he sustained injuries. The Court dismissed all four cases for failure to state a
claim pursuant to 28 U.S.C. § 1915(e). In addition, the Court declared plaintiff a vexatious litigator
and enjoined him from filing any new actions without first (a) submitting a certification from an

attorney who is licensed to practice in this Court or the state of Ohio, stating that there is a good

faith basis for the claims Plaintiff seeks to assert; or (b) tendering a proposed complaint for review
by the Court prior to the actual filing of the Complaint in the Court’s docketing system. (See
Johnson v. Abel, No. 2:19-cv-2865 (S.D. Ohio June 27, 2009), ECF No. 8.)

In the instant case, Plaintiff asserts a claim against Victoria Fire & Casualty Company and
Nationwide Insurance: Cambridge Insurance Group LLC (“Defendants”). (Compl. at 2, ECF No.
1.) The case arises out of a January 2017 car accident. (See id. at 7-8.) Plaintiff alleges he is
permanently injured and disabled. (/d. at 8.) Plaintiff offers no specific allegations against
Defendants. Plaintiff asks for lost wages in the amount of one million dollars and punitive
damages in the amount of one hundred million dollars. (/d. at 9.)

This case was transferred to this Court from the United States District Court for the
Southern District of New York. The transfer order observed that this case relates to the same
January 2017 car accident as Plaintiffs previously filed cases in this Court. (ECF No. 5.)

Plaintiff, proceeding without counsel, filed a Motion for Leave to Proceed in forma
pauperis. (ECF No. 4.) The Court granted his request to proceed in forma pauperis in accordance
with 28 U.S.C. § 1915(e)(2)(b). (Order & R. & R., ECF No. 10 [hereinafter R. & R.].) The
Magistrate Judge concurrently issued a Report and Recommendation, which recommended
dismissing the action for failure to state a claim upon which relief may be granted pursuant to 28
U.S.C. § 1915(e)(2)(b). (/d.) Pursuant to 28 U.S.C. § 636(b)(1), Plaintiff objected to the Report

and Recommendation. (P1.’s Objs. Magistrate’s R. & R., ECF 11 [hereinafter P1.’s Objs.].)

Il.
If a party objects within the allotted time to a report and recommendation, 28 U.S.C.
§ 636(b)(1) provides that a district court “shall make a de novo determination of those portions of

the report or specified proposed findings or recommendations to which the objection is made. The
district court may accept, reject, or modify, in whole or in part, the findings or recommendations
made by the magistrate.”

The federal in forma pauperis statute is “designed to ensure indigent litigants have
meaningful access to the federal courts.” Neitzke v. Williams, 490 U.S. 319, 324 (1989) (citing
Adkins v. E. I. Dupont De Numours & Co., 335 U.S. 331, 342-43 (1948)). Recognizing, however,
that a litigant whose costs are assumed by the public “lacks economic incentive to refrain from
filing frivolous, malicious, or repetitive lawsuits,” Congress included subsection (e) authorizing
federal courts to dismiss certain claims sua sponte. Id. Courts may, sua sponte, dismiss claims
which they determine are “frivolous or malicious” or “fail[] to state a claim on which relief may
be granted.” 28 U.S.C. § 1915(e)(2)(B)(i) & (ii); Neitzke, 490 U.S. at 324.

Additionally, complaints must satisfy Federal Rule of Civil Procedure 8(a), requiring a
“short and plain statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ.
P. 8(a)(2). The Supreme Court’s standards articulated to govern dismissals under Federal Rule of
Civil Procedure 12(b)(6) for failure to state a claim apply also to § 1915(e). Hill v. Lappin, 630
F.3d 468, 470-71 (6th Cir. 2010). Rule 8(a) “imposes legal and factual demands on the author of
complaints.” 16630 Southfield Ltd. P’ship v. Flagstar Bank, 727 F.3d 502, 504 (6th Cir. 2013).

In evaluating a complaint to determine whether it states a claim upon which relief can be
granted under Rule 12(b)(6), a court must construe it in the light most favorable to the plaintiff
and determine whether the factual allegations present any plausible claim. Bell Atlantic Corp. v.
Twombly, 550 U.S. 544, 570 (2007); see also Ashcroft v. Iqbal, 556 U.S. 662 (2009) (clarifying
the plausibility standard articulated in Twombly). “A claim has facial plausibility when the
plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Jgbal, 556 U.S. at 678. The plausibility of an
inference depends on many considerations, “including common sense and the strength of
competing explanations for the defendant’s conduct.” Flagstar Bank, 727 F.3d at 504. Although
a plaintiff's complaint need not contain “detailed” factual allegations, its “[f]actual allegations must
be enough to raise a right to relief above the speculative level on the assumption that all the
allegations in the complaint are true.” Twombly, 550 U.S. at 555.

“Pro se complaints are to be held ‘to less stringent standards than formal pleadings drafted
by lawyers,’ and should therefore be construed liberally.” Garret v. Belmont Cty. Sherriff’s Dept,
374 F. App’x 612, 614 (6th Cir. 2010) (Citing Haines v. Kerner, 404 U.S. 519, 520 (1972)).
However, this lenient treatment has limits, “a pro se pleading must provide the opposing party with
notice of the relief sought . . . it is not within the purview of the district court to conjure up claims
never presented.” Frengler v. GM, 482 F. App’x 975, 977 (6th Cir. 2012).

Il.

According to the Report and Recommendation, Plaintiff fails to allege any plausible facts
which amount to a viable claim under § 1915(e). (R. & R. at 2.) Plaintiff disagrees and “objects
to the R&R in [its] entirety.” (P1.’s Objs. at 1.) Plaintiff objects broadly to the judges on this case
and argues they have acted in bad faith and with a conflict of interest, they should recuse
themselves, and they should be investigated. (/d.) Plaintiff also broadly claims “Defendants are
a pro se corporation barred from insurance fraud defenses.” (/d.) Other than asserting broad
objections to the Report and Recommendation, Plaintiff offers no arguments in his objection.

After reviewing the Complaint, the Court agrees with the Magistrate Judge that the transfer
order correctly characterizes Plaintiff's Complaint as advancing similar claims against insurance
companies arising out of the same January 2017 car accident, as Plaintiff's previous four cases

filed in this Court. The Court also agrees with the Magistrate Judge that the case should be
dismissed for failure to state a claim. Plaintiff alleges no facts or specific claims against
Defendants. Plaintiff fails to state a claim against these Defendants under § 1915(e). Thus, the
Court OVERRULES Plaintiff's objection regarding his failure to state a claim.

Further, the Court finds no merit in Plaintiff's argument that the presiding judges have
acted in bad faith, with a conflict of interest, and that they should be investigated. Plaintiff has
provided no facts to support these allegations. Thus, the Court OVERRULES Plaintiff's objection
regarding bad faith, conflict of interests, and investigations.

Similarly, the Court finds no merit to Plaintiff’s objection regarding recusal. “A federal
judicial officer must recuse himself or herself where a reasonable person with knowledge of all the
facts would conclude that the judge’s impartiality might reasonably be questioned. This standard
is not based on the subjective view of the party, no matter how strongly that subjective view is
held.” In re Request for Recusal of District Judge, No. MC-3-94-030, 1994 WL 161038, at *2
(S.D. Ohio Oct. 12, 1994) (citing United States v. Nelson, 922 F.2d 311, 319 (6th Cir. 1990), cert
denied, 111 S. Ct. 1635 (1991); Hughes v. United States, 899 F.2d 1495, 1501 (6th Cir. 1990), cert
denied, 498 U.S. 980 (1990) (internal quotations omitted.)). Here, the impartiality of the presiding
judges cannot be reasonably questioned. Neither judge has a personal interest in the case. Plaintiff
does not present facts to suggest any form of bias or prejudice against them. Thus, the Court
OVERRULES Plaintiffs objection regarding recusal.

Finally, the Court finds no merit in Plaintiff's objection that the Defendants cannot use
insurance fraud defenses. In this case Defendants have not answered the Complaint. They have
yet to assert any defenses. This dismissal is based on the face of the Plaintiff's Complaint and its
failure to state a claim. Thus, the Court OVERRULES Plaintiff's objection based on insurance

fraud defenses.
IV
For the foregoing reasons, the Court OVERRULES Plaintiff's Objection (ECF No. 11)
and ADOPTS the Magistrate Judge’s Report and Recommendation (ECF No. 10). The case is

DISMISSED. The Clerk is DIRECTED to close this case.

 

IT IS SO ORDERED.
1-20-20 (4 fa
DATE EDM . SARGUS, JR.

UNI ATES DISTRICT JUDGE
